Citation Nr: 0635182	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1990, with subsequent service in the Army National Guard 
(ARNG).  In the ARNG he participated in several periods of 
active duty training (ADT) as well as periods of inactive 
duty training (IDT).  This claim arises from a period of ADT 
from April 8 to 22, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

This matter was remanded by the Board in October 2002 and 
October 2003 for further development. 

The veteran testified at a videoconference hearing in January 
2003. 


FINDING OF FACT

The record does not contain competent medical evidence 
linking a current right knee disorder to a disease or injury 
incurred during a period of ADT or IDT.


CONCLUSION OF LAW

A right knee disability was not incurred during a period of 
ADT or IDT. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2001 and 
January 2006 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability 
for which service connection is claimed.  The claim was 
readjudicated in a March 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date is harmless because the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
right knee disorder.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The appellant has alleged that he incurred or aggravated a 
right knee injury during a period of ADT in April 2000.  
While he admitted to injuring his right knee on the morning 
prior to reporting for ADT, he alleged that his injury was 
aggravated as a result of his knee popping out of joint.  

In March 1998, the veteran was seen for right knee 
complaints.  An MRI revealed early degenerative arthritis of 
the anterior medial edge of the medial joint compartment.  

In August 1998, the veteran was seen by a nurse practioner 
for complaints of right knee pain.  He noted a history of 
employment as a corrections officer and admitted to getting 
into physical struggles with inmates.  A physical examination 
resulted in a diagnosis of right knee pain.  He was referred 
to Robert Livingston, Jr., M.D.

In August 1998, the veteran was seen by Dr. Livingston, for 
complaints of bilateral knee pain.  Dr. Livingston noted the 
veteran's history of right knee pain.  Following a physical 
examination the impression was bilateral knee pain.  No nexus 
opinion was offered. The veteran was thereafter seen by Dr. 
Livingston for knee pain.  

A VA hospital emergency room report in April 2000, notes that 
the appellant was an active duty reservist who reported with 
right knee problems.  He reported having problems with his 
knee for about a month.  There had been no particular injury 
at that time.  His knee had locked in full extension while 
getting out of the shower and he fell. When he got up he 
twisted his knee. On the date of the VA examination he felt 
something pop in his right knee with the sudden onset of 
pain.  X-rays revealed degeneration of the right knee.  There 
was no effusion, fracture, or dislocation.  The radiologist's 
impression was degenerative joint disease of the right knee 
involving no traumatic injury.  The clinical diagnosis was 
suspect right knee chondromalacia, consider internal 
derangement.  

A formal line of duty investigation was performed in May 2000 
which determined the right knee condition existed prior to 
service and had an acute exacerbation during ADT.

In April 2000, the veteran was seen by Bryn Burnham, D.O., 
who noted that the veteran reported an injury to his right 
knee in service, "quite a number of years ago," and that 
recently having the joint lock up while serving in the ARNG.

The file contains extensive private medical records including 
records from the Waterville Family Practice, P.A. which 
revealed that the appellant had been evaluated for complaints 
of right knee pain and the knee locking up as early as March 
1998.  The veteran remembered no precipitating event or 
particular injury, recent or distant.  The examination was 
limited due to discomfort, apprehension, and guarding.  There 
was a suspicion of possible medial meniscus injury, or 
possible small Baker's cyst.

An April 2000 medical report from a Waterville Family 
Practice, physician notes the appellant was seen by him for 
the first time for complaints of right knee pain.  He 
reported stepping out of a bathtub, his knee locking up, and 
consequently falling.  He reported that since then he had had 
occasional locking of the right knee, and recently had a 
problem on National Guard duty.  He denied any injury or 
trauma to the right knee.  He never had swelling, but had 
mild discomfort when the knee locked.  A nexus opinion was 
not offered.

An April 2000 medical report from Robert D. Livingston, Jr., 
M.D., noted that he previously examined the appellant in 1998 
for right knee pain. An MRI had revealed some degenerative 
changes in the anterior medial compartment of the right knee. 
The primary diagnosis was patella femoral pain.  He had been 
prescribed a quad strengthening program and had done well 
until recently when involved in ARNG training.  The veteran 
specifically reported pushing an oil pan on a dolly in front 
of him and felt his knee popping out.  It had actually done 
so several times earlier that day and the veteran reportedly 
"pushed" his knee into place.  Dr. Livingston diagnosed 
patella femoral subluxation, and crepitus.  

The veteran testified before the undersigned in 2003.  His 
representative reported the appellant injured his right knee 
while on ADT, and that there was an LOD (line of duty 
determination) finding that the right knee was exacerbated 
while on ADT. 

The appellant was diagnosed with bilateral patellofemoral 
syndrome in September 2004 by Jennifer Hartman, M.D.  X-rays 
of the right knee revealed no bone or joint abnormality.
   
The claims file also includes Social Security Administration 
records which did not find a link between the appellant's 
military service and his current right knee disorder.

At a February 2006 VA examination, the claims file and 
electronic medical records were reviewed.  The examiner noted 
that the appellant reported that his initial problem with the 
right knee occurred shortly before a two week deployment for 
ARNG training in 2000.  Prior to deployment, he stepped out 
of his bath tub with his knee locking causing severe pain.  
He did not seek immediate attention and reported for ADT.  He 
had a similar episode while pushing an engine on a dolly and 
was then seen medically.  While the appellant reported that 
the initial episode was in 2000, careful review of the claims 
folder documents multiple problems with the right knee as 
early as 1990 and before.  An August 1998 note states that, 
"initially these episodes were quite infrequent, but have 
become more frequent over the last several months."  
Following a physical examination the diagnosis was 
patellofemoral syndrome/chondromalacia patella right knee.  
The examiner opined that:

It is clear that the veteran's right knee 
condition predated active duty in the 
National Guard.  I find no evidence that 
there has been permanent aggravation or 
intensification of the condition that 
clearly preexisted.  To be clear, it is 
at least as likely as not that any right 
knee disorder which preexisted the Army 
National Guard service did not increase 
in severity during (his) period of active 
duty, nor did it constitute an 
aggravation of the preexisting disorder.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006). When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a).

Reserve and National Guard service generally means ADT and 
IDT. ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 
316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2006). Basically, this refers to 
the two weeks of annual training, sometimes referred to as 
"summer camp," that each Reservist or National Guardsman must 
perform each year. It can also refer to the Reservist's or 
Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006). 
Basically, this refers to the weekend drills that each 
Reservist or National Guardsman must perform each year. These 
drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined. In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT. 38 U.S.C.A. §§ 
1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2006).

However, service connection may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty. With IDT, potential service connection is limited to 
injury incurred or aggravated, or the specified "covered 
diseases" noted in 38 C.F.R. § 3.6(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

To prevail on the issue of service connection the following 
must exist: 1) medical evidence of a current disability, 2) 
medical evidence, or in some cases lay evidence, of in- 
service incurrence or aggravation of a disease or injury, and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

Generally, the appellant has contended that his right knee 
condition was aggravated during a period of ADT.  In contrast 
to his recollections, however, the available medical evidence 
from the time of his ADT period fails to reflect any findings 
of a right knee injury during ADT.  While he reported pain 
and discomfort in the right knee after pushing a dolly with 
an engine part on it, there is no evidence that he incurred 
any right knee injury during ADT.  Prior to and after ADT, he 
had been receiving treatment for discomfort and pain in the 
right knee over an extended period of time; however no 
treating physician has related these complaints to an injury 
in service. 

While the appellant argues that his right knee disorder is 
due to service the claimant lacks medical expertise to 
provide a competent opinion as to the etiology of disorders 
not perceptible to layperson. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). The situation is made more 
challenging by the fact that the claimant does not claim to 
have ever had a specific right knee injury. There is no 
competent medical evidence placing the onset of a right knee 
disorder during any period of relevant service. The available 
medical evidence is entirely negative for the presence of a 
right knee disorder linked to any form of service. The 
medical evidence of record including reports pertaining to 
medical care provided during the relevant period of ADT 
provides no basis to link the disabilities to his ARNG 
service.

There is no competent medical evidence linking a right knee 
disability to an injury during a period of ADT or IDT, or any 
period of service. There likewise in no evidence linking a 
right knee disorder to a service incurred disorder. 
Accordingly the Board finds that the negative evidence is 
overwhelming that there is no link between a period of 
service and the claimed right knee disability.

At the time appellant first reported his right knee popping 
and locking up during ADT he also reported that he hurt his 
knee prior to reporting for ADT. This is shown on the VA 
emergency room records of that date and records dating from 
1998 corroborating this report.  There is no mention that he 
injured his right knee at that time. When examined by VA in 
February 2006, the examiner opined that the objective 
evidence revealed that the right knee condition predated ADT.  
He opined that there was no evidence that there was a 
permanent aggravation or intensification of the condition 
that clearly preexisted ADT.  Accordingly, the negative 
evidence clearly outweighs the positive evidence in support 
of the claim for service connection for a right knee 
disability, and that a preponderance of the evidence is 
against the claim for service connection. Therefore the claim 
is denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


